internal_revenue_service number release date index number ------------------------------------------------- ----------------- --------------------------------------------------------- ------------------------------------------- ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ----------------- telephone number --------------------- refer reply to cc fip branch plr-143970-10 date date legend issuer ------------------------------------------------------------------ ------------------------------------------------------------------------ health system state subsidiary ------------------------------------------------------------------------ -------------------- ---------------------------------- holding_company ------------------------ organization ----------------------------------------------------------------- ------------------------------------------------------------------------ year year year ------- ------- ------- dear -------------- this letter responds to the request for a ruling submitted on behalf of issuer that the proposed bonds described below will be qualified c bonds under sec_145 of the internal_revenue_code the code plr-143970-10 facts and representations issuer proposes to issue bonds to loan the proceeds to health system the proposed bonds health system is a not-for-profit corporation duly organized and existing under the laws of the state and described in sec_501 of the code subsidiary is a for-profit corporation wholly-owned by health system through holding_company a for-profit holding corporation that is also a wholly-owned subsidiary of health system in year subsidiary acquired and constructed a wellness and fitness facility the facility subsidiary obtained a line of credit to pay for the costs of acquiring constructing and equipping the facility and related costs on the date the line of credit was obtained subsidiary and health system expected that subsidiary would pay the debt service on the line of credit from revenues generated by the facility the line of credit was secured_by a guarantee from health system in year the facility was placed_in_service early in year subsidiary refinanced its line of credit the refinancing debt the debt is guaranteed by holding_company and by health system the debt is not secured_by a lien against the facility the facility operated at a loss late in year subsidiary donated the facility to organization an organization described in sec_501 the donation is subject_to various rights of health system including naming rights the right of patients of health system or its affiliates to use the facility for certain purposes the right of health system and an affiliate to lease or otherwise use certain portions of the facility and the right to own the facility in the event organization ceases to use the facility in furtherance of its exempt purposes organization did not assume liability for the debt since the donation subsidiary has not expected to have significant revenues or to make the debt service payments on the debt independent of the guarantee by health system and health system has expected to make and under the guarantee has made the debt service payments health system intends to allocate the proceeds of the proposed bonds to the repayment of the debt health system and organization would sign an agreement requiring the facility to be used in a manner consistent with the requirements of qualified c bonds law and analysis sec_103 provides that except as provided in sec_103 gross_income does not include interest on any state_or_local_bond sec_103 provides that sec_103 shall not apply to any private_activity_bond which is not a qualified_bond within the meaning of sec_141 sec_141 provides that the term private_activity_bond means any bond issued as part of an issue which meets the private_business_use_test of sec_141 and the plr-143970-10 private_security_or_payment_test of sec_141 or meets the private_loan_financing_test of sec_141 sec_141 provides except as otherwise provided in sec_141 that an issue meets the private_business_use_test if more than percent of the proceeds of the issue are to be used for any private_business_use sec_141 provides that for purposes of sec_141 the term private_business_use means use directly or indirectly in a trade_or_business carried on by any person other than a governmental_unit for this purpose any activity carried on by a person other than a natural_person is treated as a trade_or_business sec_141 provides that an issue meets the private_loan_financing_test if the amount of the proceeds of the issue which are to be used directly or indirectly to make or finance loans other than loans described in sec_141 to persons other than governmental units exceeds the lesser_of a percent of such proceeds or b dollar_figure sec_141 provides in part that the term qualified_bond includes any private_activity_bond if such bond is a qualified_501_c_3_bond and meets other specified requirements sec_145 provides that a qualified_501_c_3_bond means any private_activity_bond issued as part of an issue if all property which is to be provided by the net_proceeds of the issue is to be owned by a 501_c_3_organization or a governmental_unit and such bonds would not be a private_activity_bond if -- a c organizations were treated as governmental units with respect to their activities which do not constitute unrelated trades_or_businesses determined by applying sec_513 and b sec_141 and were applied by substituting percent for percent each place it appears and by substituting net_proceeds for proceeds each place it appears sec_1_145-2 of the income_tax regulations provides that generally sec_1_141-0 through apply to sec_145 sec_1_145-2 provides in part that in applying sec_1_141-0 through to sec_145 references to governmental persons include c organizations with respect to their activities that do not constitute unrelated trades_or_businesses under sec_513 and references to percent and proceeds in the context of the private_business_use_test and the private_security_or_payment_test mean percent and net_proceeds sec_1_141-2 provides that interest on a private_activity_bond is not excludable from gross_income under sec_103 unless the bond is a qualified_bond the purpose of the private_activity_bond tests of sec_141 is to limit the volume of tax-exempt_bonds that finance the activities of nongovernmental persons without regard to whether a financing actually transfers benefits of tax-exempt_financing to a nongovernmental person the private_activity_bond tests serve to identify arrangements that have the potential to transfer the benefit of tax-exempt_financing as well as arrangements that plr-143970-10 actually transfer these benefits the regulations under sec_141 may not be applied in a manner that is inconsistent with these purposes sec_1_141-3 provides that the private_business_use_test relates to the use of the proceeds of an issue for this purpose the use of financed property is treated as direct use of proceeds sec_1_141-3 provides that in determining whether an issue meets the private_business_use_test it is necessary to look to both the indirect and direct uses of the proceeds sec_1_141-13 provides that except as provided in sec_1_141-13 a refunding_issue and a prior issue are tested separately under sec_141 thus the determination of whether a refunding_issue consists of private_activity_bonds generally does not depend on whether the prior issue consists of private_activity_bonds sec_1_141-13 provides that in applying the private_business_use_test and the private_loan_financing_test to a refunding_issue the proceeds of the refunding_issue are allocated to the same expenditures and purpose investments as the proceeds of the prior issue sec_1_150-1 provides that the definitions in sec_1_150-1 apply for all purposes of sec_103 and sec_141 through sec_1_150-1 provides that refunding_issue means an issue of obligations the proceeds of which are used to pay principal interest or redemption price on another issue a prior issue including the issuance costs accrued interest capitalized_interest on the refunding_issue a reserve or replacement fund or similar costs if any properly allocable to that refunding_issue sec_1_150-1 provides that generally an issue is not a refunding_issue to the extent that the obligor as defined in sec_1_150-1 of one issue is neither the obligor of the other issue nor a related_party with respect to the obligor of the other issue sec_1_150-1 provides that the obligor of an issue means the actual issuer of the issue except that the obligor of the portion of an issue properly allocable to an investment in a purpose_investment means the conduit borrower under that purpose_investment sec_1_141-6 provides that for purposes of sec_1_141-1 through the provisions of sec_1_148-6 apply for purposes of allocating proceeds to expenditures thus allocations generally may be made using any reasonable consistently applied accounting_method and allocations under sec_141 and sec_148 must be consistent with each other sec_1_141-14 provides that if an issuer enters into a transaction or series of transactions with respect to one or more issues with a principal purpose of transferring to nongovernmental persons other than as members of the general_public significant benefits of tax-exempt_financing in a manner that is inconsistent with the purposes of sec_141 the commissioner may take any_action to reflect the substance of the transaction or series of transactions including- plr-143970-10 treating separate issues as a single issue for purposes of the private_activity_bond tests reallocating proceeds to expenditures property use or bonds reallocating payments to use or proceeds measuring private_business_use on a basis that reasonably reflects the economic benefit in a manner different than provided in sec_1_141-3 and measuring private payments or security on a basis that reasonably reflects the economic_substance in a manner different than as provided in sec_1_141-4 the debt the proceeds of which were used to refinance the acquiring constructing and equipping of the facility was incurred by subsidiary and guaranteed by holding_company and by health system although the facility is no longer owned by it subsidiary continues to be the debtor on the debt and both health system and holding_company continue to guarantee the debt subsidiary being neither a governmental person nor a 501_c_3_organization cannot avail itself of a loan of the proceeds of qualified c bonds similarly holding_company cannot avail itself of a loan of the proceeds of qualified c bonds instead health system a related_party to subsidiary and a 501_c_3_organization treated under sec_145 as a governmental person with respect to its activities that do not constitute unrelated trades_or_businesses under sec_513 proposes to borrow the proceeds of the proposed bonds and use them to refund the debt the regulations cited above provide that use of the financed property is treated as direct use of the proceeds and that in applying the private_business_use_test and the private_loan_financing_test to a refunding_issue the proceeds of the refunding_issue are allocated to the same expenditures as the proceeds of the prior issue here the proposed bonds would be refunding bonds because the proposed bond proceeds would be used to pay the principal and interest on the debt and health system is a related_party to subsidiary however health system was not the previous owner nor is it the current owner of the facility although generally under sec_1_141-1 all related parties are treated as one person health system could not have financed the facility with tax-exempt_financing while subsidiary owned it the facts presented here raise the question of whether the proceeds of the proposed bonds would be properly allocable to the facility such that the proposed bonds would be qualified c bonds for reasons set forth below we conclude that the proceeds of proposed bonds would not be properly allocable to the facility the facility when constructed and until divestiture was owned and used by subsidiary a for-profit entity consequently at the time subsidiary acquired constructed and equipped the facility and when it incurred the debt the facility could not have been financed with qualified c bonds because neither was the facility expected to be owned by a 501_c_3_organization or a governmental_unit nor was the facility expected to be used by an organization that could have been treated as a plr-143970-10 governmental_unit for sec_145 purposes the facility currently is owned by organization a 501_c_3_organization and is expected from the issue_date of the proposed bonds to be used by organizations treated as a governmental persons under sec_145 however the ownership and use of the facility by persons treated as governmental persons under sec_145 is not a principal purpose of the proposed bonds organization as owner of the facility would receive no benefit whatsoever from the proposed bonds specifically organization acquired the facility as a donation without assuming the debt and without the facility being subject_to the debt thus health system’s use of proceeds of the proposed bonds could not be characterized as a grant to organization to pay an acquisition_indebtedness similarly organization health system or other governmental persons as users of the facility would not benefit from the proposed bonds in any way although health system as guarantor of the debt and the party expected to pay the debt service on the debt might benefit from lower interest costs of tax-exempt refinancing of the debt the principal purpose of the proposed bonds is to refinance the debt the liability incurred by subsidiary to finance its ownership of the facility the use of the proceeds of the proposed bonds to refund the debt would transfer to subsidiary and its parent holding_company both nongovernmental persons significant benefits of tax-exempt_financing in a manner that is inconsistent with the purposes of sec_145 accordingly to reflect the substance of the transaction the proceeds of the proposed bonds would be allocable to the expenditure of repaying the debt but not however properly allocable to the facility conclusion we conclude that the proposed bonds would not be qualified c bonds because the expenditure of proceeds to repay the debt would transfer to subsidiary and its parent holding_company both nongovernmental persons significant benefits of tax- exempt financing in a manner that is inconsistent with the purposes of sec_145 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter including the effect of any such transaction or item on the tax-exempt status of any entity referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative plr-143970-10 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely associate chief_counsel financial institutions and products by ________________________________ johanna som de cerff senior technician reviewer branch cc
